Title: To John Adams from Timothy Pickering, 10 May 1800
From: Pickering, Timothy
To: Adams, John



Department of State May 10. 1800.

The Secretary of State has the honor to lay before the President of the United States a letter from Wm. H Harrison Esqr. represented in Congress, from the N. Western Territory,  such persons as have occurred to him as best qualified for the appointments of General Officers for that Territory. as Mr. Harrison is himself a Candidate for the office of Major General of the Hamilton Division of Militia, the Secretary has thought it his duty to transmit other  the report of the territory, for  it might be presumed he would be  in the office of Major General.
Sometime since the Secretary had the honor to lay before the President the recommendation of Seth Lewis, for the office of Judge of the Mississipi Territory, which the President desired might be postponed. As the vacancy happened during the session of the Senate by the resignation of Judge McGuire, it has become necessary again to submit the papers to the President. John McNairy Esqr. & John Overton Esqr. are respectable characters, the former judge of the district court of Tenesse, the other the Supervisor of the district, and they concur in strongly recommending Mr. Lewis.
The Secretary also lays before the President, at the request of Elisha I. Hall his letter just received, desiring to be appointed one of the Commissioners for holding a treaty with the Indians.

Timothy Pickering